(Slip Opinion)              OCTOBER TERM, 2010                                       1

                                       Syllabus

         NOTE: Where it is feasible, a syllabus (headnote) will be released, as is
       being done in connection with this case, at the time the opinion is issued.
       The syllabus constitutes no part of the opinion of the Court but has been
       prepared by the Reporter of Decisions for the convenience of the reader.
       See United States v. Detroit Timber & Lumber Co., 200 U. S. 321, 337.


SUPREME COURT OF THE UNITED STATES

                                       Syllabus

CAMRETA v. GREENE, PERSONALLY AND AS NEXT FRIEND
             OF S. G., A MINOR, ET AL.

CERTIORARI TO THE UNITED STATES COURT OF APPEALS FOR
                  THE NINTH CIRCUIT

     No. 09–1454. Argued March 1, 2011—Decided May 26, 2011*
Nearly a decade ago, petitioner Camreta, a state child protective ser
  vices worker, and petitioner Alford, a county deputy sheriff, inter
  viewed then 9-year-old S. G. at her Oregon elementary school about
  allegations that her father had sexually abused her. They did not
  have a warrant or parental consent to conduct the interview. S. G.
  eventually stated that she had been abused. Her father stood trial
  for that abuse, but the jury failed to reach a verdict and the charges
  were later dismissed. S. G.’s mother, respondent here (hereinafter
  S. G.), subsequently sued Camreta and Alford on S G.’s behalf for
  damages under 42 U. S. C. §1983, alleging that the in-school inter
  view breached the Fourth Amendment’s proscription on unreasonable
  seizures. The District Court granted summary judgment to the offi
  cials. The Ninth Circuit affirmed. The Court of Appeals first ruled
  that seizing S. G. absent a warrant, court order, parental consent, or
  exigent circumstances violated the Constitution. But the court fur
  ther held that the officials were entitled to qualified immunity from
  damages liability because no clearly established law had warned
  them of the illegality of their conduct. The court explained that it
  had chosen to rule on the merits of the constitutional claim so that of
  ficials would be on notice that they could not dispense with tradi
  tional Fourth Amendment protections in this context. Although the
  judgment entered was in their favor, Camreta and Alford petitioned
  this Court to review the Ninth Circuit’s ruling that their conduct vio
——————
  * Together with No. 09–1478, Alford, Deputy Sheriff, Deschutes
County, Oregon v. Greene, Personally and as Next Friend of S. G., a
Minor, et al., also on certiorari to the same court.
2                        CAMRETA v. GREENE

                                Syllabus

    lated the Fourth Amendment. S. G. declined to cross-petition for re
    view of the decision that the officials have immunity.
Held:
    1. This Court generally may review a lower court’s constitutional
 ruling at the behest of government officials who have won final
 judgment on qualified immunity grounds. Pp. 4–14.
       (a) The relevant statute confers unqualified power on this Court
 to grant certiorari “upon the petition of any party.” 28 U. S. C.
 §1254(1). That language covers petitions brought by litigants who
 have prevailed, as well as those who have lost, in the courts below.
 Pp. 4–5.
       (b) An appeal brought by a prevailing party may satisfy Article
 III’s case-or-controversy requirement. To comply with that require
 ment, litigants must demonstrate a “personal stake” in the suit.
 Summers v. Earth Island Institute, 555 U. S. 488, ___. The petitioner
 has such a stake when he has “suffered an ‘injury in fact’ ” that is
 caused by “the conduct complained of” and that “will be ‘redressed by
 a favorable decision.’ ” Lujan v. Defenders of Wildlife, 504 U. S. 555,
 560–561. And the opposing party also must have an ongoing interest
 in the dispute, so that the case features “ ‘that concrete adverseness
 which sharpens the presentation of issues.’ ” Los Angeles v. Lyons,
 461 U. S. 95, 101. The parties must have the necessary stake not
 only at the outset of litigation, but throughout its course. Arizonans
 for Official English v. Arizona, 520 U. S. 43, 67. So long as the liti
 gants possess the requisite personal stake, an appeal presents a case
 or controversy, no matter that the appealing party was the prevailing
 party below. See Deposit Guaranty Nat. Bank v. Roper, 445 U. S.
 326, 332–336; Electrical Fittings Corp. v. Thomas & Betts Co., 307
 U. S. 241.
    This Article III standard often will be met when immunized offi
 cials seek to challenge a determination that their conduct violated
 the Constitution because that ruling may have prospective effect on
 the parties. So long as it remains good law, an official who regularly
 engages in the challenged conduct as part of his job (as Camreta
 does) must either change the way he performs his duties or risk a
 meritorious damages action. The official thus can demonstrate in
 jury, causation, and redressability. And conversely, if the person who
 initially brought the suit may again be subject to the challenged con
 duct, she has a stake in preserving the court’s holding so that she will
 have ongoing protection from the practice. Pp. 5–7.
       (c) This Court’s prudential practice of declining to hear appeals
 by prevailing parties does not bar consideration of immunized offi
 cials’ petitions. The Court has recognized exceptions to this pruden
 tial rule when there has been a “policy reaso[n] . . . of sufficient im
                    Cite as: 563 U. S. ____ (2011)                      3

                               Syllabus

portance to allow an appeal” by the winner below. Deposit Guaranty,
445 U. S., at 336, n. 7. Just such a reason exists in qualified immu
nity cases. The constitutional rulings that prevailing parties ask the
Court to consider in these cases have a significant future effect on the
conduct of public officials and the policies of the government units to
which they belong. The rulings are self-consciously designed to pro
duce this effect by establishing controlling law and preventing invo
cations of immunity in later cases. Moreover, they are so designed
with this Court’s permission, to promote clarity—and observance—of
constitutional rules. Taken together, these features of qualified im
munity cases support bending the usual rule to permit consideration
of immunized officials’ petitions.
   To begin with the nature of these suits: Under §1983 and Bivens v.
Six Unknown Fed. Narcotics Agents, 403 U. S. 388, a plaintiff may
seek money damages from government officials who have violated her
constitutional or statutory rights. But if those officials are entitled to
qualified immunity, a court can dismiss the damages claim without
ever deciding its merits—and so the qualified immunity situation
threatens to leave standards of official conduct permanently in limbo.
To prevent that problem, this Court has permitted lower courts to de
termine whether a right exists before examining whether it was
clearly established. See, e.g., Pearson v. Callahan, 555 U. S. 223,
237. Here, the Ninth Circuit followed exactly this two-step process so
that it could settle a question of constitutional law and thereby guide
the future conduct of officials.
   Given its purpose and effect, such a decision is reviewable in this
Court at an immunized official’s behest. If the Court’s usual prevail
ing party rule applied, the official would either have to acquiesce in a
ruling he had no opportunity to contest in this Court, or defy the
lower court’s view, adhere to what has been declared an illegal prac
tice, and invite further law suits and possible punitive damages. Id.,
at 240–241. And applying this Court’s usual bar on review would
undermine the purpose of the two-step process, “which is to clarify
constitutional rights without undue delay.” Bunting v. Mellen, 541
U. S. 1019, 1024 (SCALIA, J., dissenting from denial of certiorari).
Just as that purpose may justify an appellate court in reaching be
yond an immunity defense to decide a constitutional issue, so too may
it support this Court in reviewing the correctness of the lower court’s
decision.
   This holding is limited in two respects. First, it addresses only this
Court’s authority to review cases in this procedural posture. The
Court need not decide if an appellate court can also entertain an ap
peal from a party who has prevailed on immunity grounds. Second,
the holding concerns only what the Court may review, not what the
4                          CAMRETA v. GREENE

                                   Syllabus

    Court actually will choose to review. Going forward, the Court will
    consider prevailing parties’ petitions one by one in accord with its
    usual standards for granting certiorari. Pp. 7–14.
       2. A separate jurisdictional problem requires the Court to dismiss
    this case at the threshold: The case is moot. In a dispute of this kind,
    both the plaintiff and the defendant ordinarily retain a stake in the
    outcome. That is true of Camreta, who remains employed as a child
    protective services worker, and so has an interest in challenging the
    Ninth Circuit’s ruling requiring him to obtain a warrant before con
    ducting an in-school interview. But S. G. can no longer claim the
    plaintiff’s usual stake in preserving the court’s holding because she
    no longer needs protection from the challenged practice. She has
    moved to Florida and is only months away from her 18th birthday
    and, presumably, from her high school graduation. When “subse
    quent events ma[ke] it absolutely clear that the allegedly wrongful
    behavior could not reasonably be expected to recur,” there is no live
    controversy to review. United States v. Concentrated Phosphate Ex
    port Assn., Inc., 393 U. S. 199, 203.
       When a civil suit becomes moot pending appeal, this Court has au
    thority to “direct the entry of such appropriate judgment, decree, or
    order, or require such further proceedings . . . as may be just under
    the circumstances.” 28 U. S. C. §2106. The Court’s “established”
    practice is to vacate the judgment below, see, e.g., United States v.
    Munsingwear, Inc., 340 U. S. 36, 39, to ensure that “those who have
    been prevented from obtaining the review to which they are entitled
    [are] not . . . treated as if there had been a review,” ibid. The point of
    vacatur is to prevent an unreviewable decision “from spawning any
    legal consequences.” Id., at 40–41. A constitutional ruling in a quali
    fied immunity case is a legally consequential decision. When hap
    penstance prevents this Court’s review of that ruling, the normal rule
    should apply: Vacatur rightly “strips the decision below of its binding
    effect,” Deakins v. Monaghan, 484 U. S. 193, 200, and clears “the
    path for future relitigation,” Munsingwear, 340 U. S., at 40. Because
    mootness has frustrated Camreta’s ability to challenge the Ninth
    Circuit’s ruling that he must obtain a warrant before interviewing a
    suspected child abuse victim at school, that part of the Ninth Cir
    cuit’s decision must be vacated. Pp. 14–18.
588 F. 3d 1011, vacated in part and remanded.

  KAGAN, J., delivered the opinion of the Court, in which ROBERTS,
C. J., and SCALIA, GINSBURG, and ALITO, JJ., joined. SCALIA, J., filed a
concurring opinion. SOTOMAYOR, J., filed an opinion concurring in the
judgment, in which BREYER, J., joined. KENNEDY, J., filed a dissenting
opinion, in which THOMAS, J., joined.
                        Cite as: 563 U. S. ____ (2011)                              1

                             Opinion of the Court

     NOTICE: This opinion is subject to formal revision before publication in the
     preliminary print of the United States Reports. Readers are requested to
     notify the Reporter of Decisions, Supreme Court of the United States, Wash
     ington, D. C. 20543, of any typographical or other formal errors, in order
     that corrections may be made before the preliminary print goes to press.


SUPREME COURT OF THE UNITED STATES
                                   _________________

                         Nos. 09–1454 and 09–1478
                                   _________________


         BOB CAMRETA, PETITIONER
09–1454                  v.
 SARAH GREENE, PERSONALLY AND AS NEXT FRIEND OF
        S. G., A MINOR, AND K. G., A MINOR

  JAMES ALFORD, DEPUTY SHERIFF, DESCHUTES
        COUNTY, OREGON, PETITIONER
09–1478                   v.
 SARAH GREENE, PERSONALLY AND AS NEXT FRIEND OF
         S. G., A MINOR, AND K. G., A MINOR
ON WRITS OF CERTIORARI TO THE UNITED STATES COURT OF
            APPEALS FOR THE NINTH CIRCUIT
                                 [May 26, 2011]

  JUSTICE KAGAN delivered the opinion of the Court.
  Almost a decade ago, a state child protective services
worker and a county deputy sheriff interviewed a girl at
her elementary school in Oregon about allegations that
her father had sexually abused her. The girl’s mother
subsequently sued the government officials on the child’s
behalf for damages under Rev. Stat. §1979, 42 U. S. C.
§1983, claiming that the interview infringed the Fourth
Amendment. The United States Court of Appeals for the
Ninth Circuit agreed, ruling that the officials had violated
the Constitution by failing to obtain a warrant to conduct
the interview. But the Court of Appeals further held that
qualified immunity shielded the officials from monetary
2                   CAMRETA v. GREENE

                     Opinion of the Court

liability because the constitutional right at issue was not
clearly established under existing law.
   The two officials sought this Court’s review of the Ninth
Circuit’s ruling on the Fourth Amendment. We granted
their petitions to examine two questions. First, may gov
ernment officials who prevail on grounds of qualified im
munity obtain our review of a court of appeals’ decision
that their conduct violated the Constitution? And second,
if we may consider cases in this procedural posture, did
the Ninth Circuit correctly determine that this interview
breached the Fourth Amendment?
   We conclude that this Court generally may review a
lower court’s constitutional ruling at the behest of a gov
ernment official granted immunity. But we may not do so
in this case for reasons peculiar to it. The case has become
moot because the child has grown up and moved across
the country, and so will never again be subject to the
Oregon in-school interviewing practices whose constitu
tionality is at issue. We therefore do not reach the Fourth
Amendment question in this case. In line with our normal
practice when mootness frustrates a party’s right to ap
peal, see United States v. Munsingwear, Inc., 340 U. S. 36,
39 (1950), we vacate the part of the Ninth Circuit’s opinion
that decided the Fourth Amendment issue.
                             I
   In February 2003, police arrested Nimrod Greene for
suspected sexual abuse of a young boy unrelated to him.
During the investigation of that offense, the boy’s parents
told police that they suspected Greene of molesting his 9
year-old daughter S. G. The police reported this informa
tion to the Oregon Department of Human Services, which
assigned petitioner Bob Camreta, a child protective ser
vices caseworker, to assess S. G.’s safety. Several days
later, Camreta, accompanied by petitioner James Alford, a
Deschutes County deputy sheriff, went to S. G.’s elemen
                     Cite as: 563 U. S. ____ (2011)                   3

                         Opinion of the Court

tary school and interviewed her about the allegations. Cam
reta and Alford did not have a warrant, nor had they
obtained parental consent to conduct the interview. Al
though S. G. at first denied that her father had molested
her, she eventually stated that she had been abused.
Greene was indicted and stood trial for sexually abusing
S. G., but the jury failed to reach a verdict and the charges
were later dismissed.
   Respondent Sarah Greene, S. G.’s mother, subsequently
sued Camreta and Alford on S. G.’s behalf 1 for damages
under 42 U. S. C. §1983, which authorizes suits against
state officials for violations of constitutional rights. S. G.
alleged that the officials’ in-school interview had breached
the Fourth Amendment’s proscription on unreasonable
seizures.2
   The District Court granted summary judgment to Cam
reta and Alford, and the Ninth Circuit affirmed. The
Court of Appeals first ruled that the interview violated
S. G.’s rights because Camreta and Alford had “seize[d]
and interrogate[d] S. G. in the absence of a warrant, a
court order, exigent circumstances, or parental consent.”
588 F. 3d 1011, 1030 (2009) (footnote omitted). But the
court further held that the officials were entitled to quali
fied immunity from damages liability because no clearly
established law had warned them of the illegality of their
conduct. Id., at 1031–1033.
   The Ninth Circuit explained why it had chosen to rule
on the merits of the constitutional claim, rather than
merely hold that the officials were immune from suit. By
addressing the legality of the interview, the court said, it
——————
  1 Because Greene filed suit as next friend for her minor daughter, we

will refer to respondent as S. G. throughout this opinion.
  2 S. G. also sued Deschutes County, alleging that it has a policy of

unconstitutionally seizing children in public schools. See 588 F. 3d
1011, 1020, n. 4 (CA9 2009). The District Court rejected this claim, and
S. G. did not appeal that ruling to the Ninth Circuit. Ibid.
4                   CAMRETA v. GREENE

                     Opinion of the Court

could “provide guidance to those charged with the difficult
task of protecting child welfare within the confines of
the Fourth Amendment.” Id., at 1022. That guidance came
in no uncertain terms: “[G]overnment officials investigat
ing allegations of child abuse,” the court warned, “should
cease operating on the assumption that a ‘special need’
automatically justifies dispensing with traditional Fourth
Amendment protections in this context.” Id., at 1033.
  Although the judgment entered was in their favor,
Camreta and Alford petitioned this Court to review the
Ninth Circuit’s ruling that their conduct violated the
Fourth Amendment. S. G. declined to cross-petition for
review of the decision that the officials have immunity.
We granted certiorari. 562 U. S. ___ (2010).
                              II
  We first consider our ability to act on a petition brought
by government officials who have won final judgment on
grounds of qualified immunity, but who object to an appel
late court’s ruling that they violated the plaintiff’s consti
tutional rights. Camreta and Alford are, without doubt,
prevailing parties. The Ninth Circuit’s decision shielded
them from monetary liability, and S. G. chose not to con
test that ruling. So whatever else follows, they will not
have to pay S. G. the damages she sought. The question
we confront is whether we may nonetheless review the
Court of Appeals’ holding that the officials violated the
Constitution.
  The statute governing this Court’s jurisdiction author
izes us to adjudicate a case in this posture, and S. G. does
not contend otherwise. The relevant provision confers
unqualified power on this Court to grant certiorari “upon
the petition of any party.” 28 U. S. C. §1254(1) (emphasis
added). That language covers petitions brought by liti
gants who have prevailed, as well as those who have
lost, in the court below. See E. Gressman, K. Geller, S.
                 Cite as: 563 U. S. ____ (2011)           5

                     Opinion of the Court

Shapiro, T. Bishop, & E. Hartnett, Supreme Court Prac
tice 87 (9th ed. 2007) (hereinafter Stern & Gressman).
   S. G., however, alleges two impediments to our exercise
of statutory authority here, one constitutional and the
other prudential. First, she claims that Article III bars
review because petitions submitted by immunized officials
present no case or controversy. See Brief for Respondent
31–39. Second, she argues that our settled practice of
declining to hear appeals by prevailing parties should
apply with full force when officials have obtained immu
nity. See id., at 24–27. We disagree on both counts.
                              A
   Article III of the Constitution grants this Court author
ity to adjudicate legal disputes only in the context of
“Cases” or “Controversies.” To enforce this limitation,
we demand that litigants demonstrate a “personal stake”
in the suit. Summers v. Earth Island Institute, 555 U. S.
488, ___ (2009) (slip op., at 4) (internal quotation marks
omitted); see also United States Parole Comm’n v. Ger
aghty, 445 U. S. 388, 395–397 (1980). The party invoking
the Court’s authority has such a stake when three condi
tions are satisfied: The petitioner must show that he has
“suffered an injury in fact” that is caused by “the conduct
complained of” and that “will be redressed by a favorable
decision.” Lujan v. Defenders of Wildlife, 504 U. S. 555,
560–561 (1992) (internal quotation marks omitted). And
the opposing party also must have an ongoing interest
in the dispute, so that the case features “that concrete ad
verseness which sharpens the presentation of issues.” Los
Angeles v. Lyons, 461 U. S. 95, 101 (1983) (internal quota
tion marks omitted). To ensure a case remains “fit for
federal-court adjudication,” the parties must have the
necessary stake not only at the outset of litigation, but
throughout its course. Arizonans for Official English v.
Arizona, 520 U. S. 43, 67 (1997).
6                       CAMRETA v. GREENE

                         Opinion of the Court

  We have previously recognized that an appeal brought
by a prevailing party may satisfy Article III’s case-or
controversy requirement. See Deposit Guaranty Nat.
Bank v. Roper, 445 U. S. 326, 332–336 (1980). Indeed, we
have twice before allowed a party for whom judgment was
entered to challenge an unfavorable lower court ruling.
See ibid.; Electrical Fittings Corp. v. Thomas & Betts Co.,
307 U. S. 241 (1939).3 In that context as in others, we
stated, the critical question under Article III is whether
the litigant retains the necessary personal stake in the
appeal. Deposit Guaranty, 445 U. S., at 334. As we will
explain, a court will usually invoke rules of “federal appel
late practice” to decline review of a prevailing party’s
challenge even when he has the requisite stake. Id., at
333; see infra, at 8. But in such a case, Article III is not
what poses the bar; these rules of practice “d[o] not have
[their] source in the jurisdictional limitations” of the Con
stitution. Deposit Guaranty, 445 U. S., at 333–334. So
long as the litigants possess the personal stake discussed
above, an appeal presents a case or controversy, no matter
that the appealing party was the prevailing party below.
  This Article III standard often will be met when immu
nized officials seek to challenge a ruling that their conduct
violated the Constitution. That is not because a court has
made a retrospective judgment about the lawfulness of the
officials’ behavior, for that judgment is unaccompanied by
any personal liability. Rather, it is because the judgment
may have prospective effect on the parties. The court in
——————
    3 The
        dissent discusses Deposit Guaranty and Electrical Fittings at
length in an effort to distinguish them from this suit. See post, at 4–7
(opinion of KENNEDY, J.). But we do not say those cases are foursquare
with this one on their facts; we rely on them only for the proposition
that this Court has previously identified no special Article III bar on
review of appeals brought by parties who obtained a judgment in their
favor below. The dissent does not, because it cannot, dispute that
simple point.
                      Cite as: 563 U. S. ____ (2011)                     7

                          Opinion of the Court

such a case says: “Although this official is immune from
damages today, what he did violates the Constitution and
he or anyone else who does that thing again will be per
sonally liable.” If the official regularly engages in that
conduct as part of his job (as Camreta does), he suffers
injury caused by the adverse constitutional ruling. So
long as it continues in effect, he must either change the
way he performs his duties or risk a meritorious damages
action. Cf. id., at 337–338 (discussing prevailing party’s
stake in a ruling’s prospective effects). Only by overturn
ing the ruling on appeal can the official gain clearance to
engage in the conduct in the future. He thus can demon
strate, as we demand, injury, causation, and redressabil
ity.4 And conversely, if the person who initially brought
the suit may again be subject to the challenged conduct,
she has a stake in preserving the court’s holding. See Erie
v. Pap’s A. M., 529 U. S. 277, 287–289 (2000); Honig v.
Doe, 484 U. S. 305, 318–323 (1988); cf. Lyons, 461 U. S., at
111 (examining whether the plaintiff had shown “a suffi
cient likelihood that he will again be wronged in a similar
way”). Only if the ruling remains good law will she have
ongoing protection from the practice.
   We therefore reject S. G.’s view that Article III bars
us from adjudicating any and all challenges brought by
government officials who have received immunity below.
That the victor has filed the appeal does not deprive us
of jurisdiction. The parties in such cases may yet have
a sufficient “interest in the outcome of [a litigated] issue”
to present a case or controversy. Deposit Guaranty, 445
U. S., at 336, n. 7.


——————
  4 Contrary to the dissent’s view, see post, at 12, the injury to the offi
cial thus occurs independent of any future suit brought by a third
party. Indeed, no such suit is likely to arise because the prospect of
damages liability will force the official to change his conduct.
8                   CAMRETA v. GREENE

                      Opinion of the Court

                               B
   Article III aside, an important question of judicial policy
remains. As a matter of practice and prudence, we have
generally declined to consider cases at the request of a
prevailing party, even when the Constitution allowed us to
do so. See, e.g., Gunn v. University Comm. to End War in
Viet Nam, 399 U. S. 383, 390, n. 5 (1970); New York Tele
phone Co. v. Maltbie, 291 U. S. 645, 646 (1934) (per cu
riam); see also Bunting v. Mellen, 541 U. S. 1019, 1023
(2004) (SCALIA, J., dissenting from denial of certiorari)
(“[O]ur practice reflects a ‘settled refusal’ to entertain an
appeal by a party on an issue as to which he prevailed”
(quoting Stern & Gressman 79 (8th ed. 2002))). Our
resources are not well spent superintending each word
a lower court utters en route to a final judgment in the
petitioning party’s favor. See California v. Rooney, 483
U. S. 307, 311 (1987) (per curiam) (“[T]hat the Court of
Appeal reached its decision through analysis different
than this Court might have used does not make it appro
priate . . . for the prevailing party to request us to review
it”). We therefore have adhered with some rigor to the
principle that “[t]his Court reviews judgments, not state
ments in opinions.” Ibid. (internal quotation marks omit
ted). On the few occasions when we have departed from
that principle, we have pointed to a “policy reaso[n] . . . of
sufficient importance to allow an appeal” by the winner
below. Deposit Guaranty, 445 U. S., at 336, n. 7.
   We think just such a reason places qualified immunity
cases in a special category when it comes to this Court’s
review of appeals brought by winners. The constitutional
determinations that prevailing parties ask us to consider
in these cases are not mere dicta or “statements in opin
ions.” Rooney, 483 U. S., at 311 (internal quotation marks
omitted); see Bunting, 541 U. S., at 1023 (SCALIA, J.,
dissenting from denial of certiorari) (stating that such a
determination is “not mere dictum in the ordinary sense”).
                  Cite as: 563 U. S. ____ (2011)            9

                      Opinion of the Court

They are rulings that have a significant future effect on
the conduct of public officials—both the prevailing parties
and their co-workers—and the policies of the government
units to which they belong. See supra, at 6–7. And more:
they are rulings self-consciously designed to produce this
effect, by establishing controlling law and preventing
invocations of immunity in later cases. And still more:
they are rulings designed this way with this Court’s
permission, to promote clarity—and observance—of consti
tutional rules. We describe in more detail below these fea
tures of the qualified immunity world and why they came
to be. We hold that taken together, they support bending
our usual rule to permit consideration of immunized offi
cials’ petitions.
   To begin, then, with the nature of these suits: Under
§1983 (invoked in this case) and Bivens v. Six Unknown
Fed. Narcotics Agents, 403 U. S. 388 (1971), a plaintiff
may seek money damages from government officials who
have violated her constitutional or statutory rights. But to
ensure that fear of liability will not “unduly inhibit offi
cials in the discharge of their duties,” Anderson v. Creigh
ton, 483 U. S. 635, 638 (1987), the officials may claim
qualified immunity; so long as they have not violated a
“clearly established” right, they are shielded from personal
liability, Harlow v. Fitzgerald, 457 U. S. 800, 818 (1982).
That means a court can often avoid ruling on the plain
tiff’s claim that a particular right exists. If prior case law
has not clearly settled the right, and so given officials fair
notice of it, the court can simply dismiss the claim for
money damages. The court need never decide whether the
plaintiff’s claim, even though novel or otherwise unsettled,
in fact has merit.
   And indeed, our usual adjudicatory rules suggest that
a court should forbear resolving this issue. After all, a
“longstanding principle of judicial restraint requires that
courts avoid reaching constitutional questions in advance
10                      CAMRETA v. GREENE

                         Opinion of the Court

of the necessity of deciding them.” Lyng v. Northwest
Indian Cemetery Protective Assn., 485 U. S. 439, 445
(1988); see also Ashwander v. TVA, 297 U. S. 288, 346–347
(1936) (Brandeis, J., concurring). In this category of quali
fied immunity cases, a court can enter judgment without
ever ruling on the (perhaps difficult) constitutional claim
the plaintiff has raised. Small wonder, then, that a court
might leave that issue for another day.
   But we have long recognized that this day may never
come—that our regular policy of avoidance sometimes
does not fit the qualified immunity situation because it
threatens to leave standards of official conduct perma
nently in limbo. County of Sacramento v. Lewis, 523 U. S.
833, 841, n. 5 (1998). Consider a plausible but unsettled
constitutional claim asserted against a government official
in a suit for money damages. The court does not resolve
the claim because the official has immunity. He thus
persists in the challenged practice; he knows that he can
avoid liability in any future damages action, because the
law has still not been clearly established. Another plain
tiff brings suit, and another court both awards immunity
and bypasses the claim. And again, and again, and again.
So the moment of decision does not arrive.5 Courts fail to
clarify uncertain questions, fail to address novel claims,
fail to give guidance to officials about how to comply with
legal requirements. See, e.g., ibid.; Wilson v. Layne, 526
U. S. 603, 609 (1999). Qualified immunity thus may frus

——————
  5 The constitutional issue could arise in a case in which qualified

immunity is unavailable—for example, “in a suit to enjoin future con
duct, in an action against a municipality, or in litigating a suppres
sion motion in a criminal proceeding.” Lewis, 523 U. S., at 841, n. 5. A
decision in such a case would break the repetitive cycle of qualified
immunity defenses described above. But some kinds of constitutional
questions do not often come up in these alternative settings. Pearson v.
Callahan, 555 U. S. 223, 236 (2009); see Lewis, 523 U. S., at 841, n. 5
(noting that “these avenues w[ill] not necessarily be open”).
                 Cite as: 563 U. S. ____ (2011)           11

                     Opinion of the Court

trate “the development of constitutional precedent” and
the promotion of law-abiding behavior. Pearson v. Calla
han, 555 U. S. 223, 237 (2009).
    For this reason, we have permitted lower courts to avoid
avoidance—that is, to determine whether a right exists
before examining whether it was clearly established. See,
e.g., ibid.; Lewis, 523 U. S., at 841, n. 5. Indeed, for some
time we required courts considering qualified immunity
claims to first address the constitutional question, so as to
promote “the law’s elaboration from case to case.” Saucier
v. Katz, 533 U. S. 194, 201 (2001). More recently, we have
left this matter to the discretion of lower courts, and in
deed detailed a range of circumstances in which courts
should address only the immunity question. See Pearson,
555 U. S., at 236–242. In general, courts should think
hard, and then think hard again, before turning small
cases into large ones. But it remains true that following
the two-step sequence—defining constitutional rights and
only then conferring immunity—is sometimes beneficial
to clarify the legal standards governing public officials.
Id., at 236; see id., at 236–242 (discussing factors courts
should consider in making this determination).
    Here, the Court of Appeals followed exactly this two
step process, for exactly the reasons we have said may in
select circumstances make it “advantageous.” Id., at 242.
The court, as noted earlier, explained that it was “ad
dress[ing] both prongs of the qualified immunity inquiry
. . . to provide guidance to those charged with the difficult
task of protecting child welfare within the confines of the
Fourth Amendment.” 588 F. 3d, at 1022. To that end, the
court adopted constitutional standards to govern all in
school interviews of suspected child abuse victims. See
id., at 1030. And the court specifically instructed govern
ment officials to follow those standards going forward—to
“cease operating on the assumption” that warrantless
interviews are permitted. See id., at 1033. With the law
12                      CAMRETA v. GREENE

                          Opinion of the Court

thus clearly established, officials who conduct this kind of
interview will not receive immunity in the Ninth Circuit.
And the State of Oregon has done just what we would
expect in the wake of the court’s decision: It has provided
revised legal advice, consonant with the Ninth Circuit’s
ruling, to child protective services workers wishing to
interview children in schools. See Tr. of Oral Arg. 14. The
court thus accomplished what it set out to do: settle a
question of constitutional law and thereby guide the con
duct of officials.
   Given its purpose and effect, such a decision is review
able in this Court at the behest of an immunized official.
No mere dictum, a constitutional ruling preparatory to a
grant of immunity creates law that governs the official’s
behavior. If our usual rule pertaining to prevailing parties
applied, the official would “fac[e] an unenviable choice”:
He must either acquiesce in a ruling he had no opportu
nity to contest in this Court, or “defy the views of the
lower court, adhere to practices that have been declared
illegal, and thus invite new suits and potential punitive
damages.” Pearson, 555 U. S., at 240–241 (internal quota
tion marks and brackets omitted). And if our usual bar on
review applied, it would undermine the very purpose
served by the two-step process, “which is to clarify consti
tutional rights without undue delay.” Bunting, 541 U. S.,
at 1024 (SCALIA, J., dissenting from denial of certiorari).
This Court, needless to say, also plays a role in clarifying
rights. Just as that purpose may justify an appellate court
in reaching beyond an immunity defense to decide a con
stitutional issue, so too that purpose may support this
Court in reviewing the correctness of the lower court’s
decision.6
——————
  6 The dissent complains that our decision “allows plaintiffs to obtain

binding constitutional determinations on the merits that lie beyond this
Court’s jurisdiction to review.” Post, at 10. But that is not the case. It
                     Cite as: 563 U. S. ____ (2011)                  13

                         Opinion of the Court

  We emphasize, however, two limits of today’s holding.
First, it addresses only our own authority to review cases
in this procedural posture. The Ninth Circuit had no oc
casion to consider whether it could hear an appeal from
an immunized official: In that court, after all, S. G. ap
pealed the judgment in the officials’ favor. We therefore
need not and do not decide if an appellate court, too, can
entertain an appeal from a party who has prevailed on
immunity grounds.7 Second, our holding concerns only
what this Court may review; what we actually will choose
to review is a different matter. That choice will be gov
erned by the ordinary principles informing our decision
whether to grant certiorari—a “power [we] . . . sparingly
exercis[e].” Forsyth v. Hammond, 166 U. S. 506, 514
(1897); see also id., at 514–515 (this Court grants review
“only when the circumstances of the case satisfy us that
the importance of the question involved, the necessity of
avoiding conflict [in the lower courts], or some matter
affecting the interests of this nation . . . , demands such
——————
is not this decision but our prior precedents that allow lower courts to
issue “binding constitutional determinations” in qualified immunity
cases even when the plaintiff is not entitled to money damages. And it
is not our decision but the dissent that would insulate these rulings
from this Court’s power to review.
   7 We note, however, that the considerations persuading us to permit

review of petitions in this posture may not have the same force as
applied to a district court decision. “A decision of a federal district
court judge is not binding precedent in either a different judicial
district, the same judicial district, or even upon the same judge in
a different case.”     18 J. Moore et al., Moore’s Federal Practice
§134.02[1][d], p. 134–26 (3d ed. 2011). Many Courts of Appeals there
fore decline to consider district court precedent when determining if
constitutional rights are clearly established for purposes of qualified
immunity. See, e.g., Kalka v. Hawk, 215 F. 3d 90, 100 (CADC 2000)
(Tatel, J., concurring in part and concurring in judgment) (collecting
cases). Otherwise said, district court decisions—unlike those from the
courts of appeals—do not necessarily settle constitutional standards or
prevent repeated claims of qualified immunity.
14                      CAMRETA v. GREENE

                          Opinion of the Court

exercise”); this Court’s Rule 10. Our decision today does
no more than exempt one special category of cases from
our usual rule against considering prevailing parties’
petitions. Going forward, we will consider these petitions
one by one in accord with our usual standards.
                             III
   Although we reject S. G.’s arguments for dismissing this
case at the threshold, we find that a separate jurisdic
tional problem requires that result: This case, we con
clude, is moot.8
   As we explained above, supra, at 6–7, in a dispute of
this kind, both the plaintiff and the defendant ordinarily
retain a stake in the outcome. That is true of one defen
dant here: Camreta remains employed as a child protec
tive services worker, so he has an interest in challenging
the Ninth Circuit’s ruling requiring him to obtain a war
rant before conducting an in-school interview.9 But S. G.
——————
  8 JUSTICE    SOTOMAYOR maintains that, because this case is moot,
“[t]here is no warrant for reaching th[e] question” whether immunized
officials may obtain our consideration of an adverse constitutional
ruling. Post, at 1 (opinion concurring in judgment). But this Court has
never held that it may consider only one threshold issue per case. And
here, as we will explain, infra, at 16–18, and n. 10, our discussion of
reviewability is critical to our ultimate disposition of this suit. More
over, that issue was fully litigated in this Court. We granted certiorari
to consider whether “the Ninth Circuit’s constitutional ruling [is]
reviewable, notwithstanding that [the Court of Appeals] ruled in [the
officials’] favor on qualified immunity grounds.” Pet. for Cert. in No.
09–1454, p. i. And all the parties, as well as the United States as
amicus curiae, addressed that question in their briefs and oral argu
ments. Compare Brief for Petitioner in No. 09–1454, pp. 41–44, Brief
for Petitioner in No. 09–1478, p. 4, n. 1, Reply Brief for Petitioner in
No. 09–1454, pp. 3–13, Reply Brief for Petitioner in No. 09–1478, pp. 5–
6, Brief for United States as Amicus Curiae 11–20, and Tr. of Oral Arg.
4–14, 17–24, 54–58, with Brief for Respondent 24–42, and Tr. of Oral
Arg. 27–31, 46–52.
   9 The same cannot be said for Deputy Sheriff Alford. In their briefs,

the parties informed us that Alford no longer works for Deschutes
                      Cite as: 563 U. S. ____ (2011)                    15

                          Opinion of the Court

can no longer claim the plaintiff’s usual stake in preserv
ing the court’s holding because she is no longer in need
of any protection from the challenged practice. After we
granted certiorari, we discovered that S. G. has “moved to
Florida, and ha[s] no intention of relocating back to Ore
gon.” Brief for Respondent 13, n. 13. What is more, S. G.
is now only months away from her 18th birthday—and,
presumably, from her high school graduation. See id.,
at 31. S. G. therefore cannot be affected by the Court of
Appeals’ ruling; she faces not the slightest possibility of
being seized in a school in the Ninth Circuit’s jurisdiction
as part of a child abuse investigation. When “subsequent
events ma[ke] it absolutely clear that the allegedly wrong
ful behavior could not reasonably be expected to recur,” we
have no live controversy to review. United States v. Con
centrated Phosphate Export Assn., Inc., 393 U. S. 199, 203
(1968); see, e.g., Atherton Mills v. Johnston, 259 U. S. 13,
15–16 (1922) (suit contesting the validity of a child labor
statute mooted when plaintiff-child was “[no longer]
within the ages affected by the act”); DeFunis v. Ode
gaard, 416 U. S. 312 (1974) (per curiam) (suit challenging
law school admissions policy mooted when plaintiff neared
graduation). Time and distance combined have stymied
our ability to consider this petition.
  Camreta makes only one counterargument: He avers
that S. G. has a continuing interest in the Ninth Circuit’s
constitutional ruling because it may help her establish a
——————
County or in law enforcement. See Brief for Respondent 1, n. 2; Reply
Brief for Petitioner in No. 09–1478. Because Alford will not again
participate in a child abuse investigation, he has lost his interest in the
Fourth Amendment ruling. See supra, at 6–7; cf. Arizonans for Official
English v. Arizona, 520 U. S. 43, 67 (1997) (holding that the plaintiff’s
challenge to a state law affecting the performance of her job duties was
mooted when she left state employment). But in light of Camreta’s
continuing stake, Alford’s altered circumstances are immaterial to our
resolution of this dispute, and we do not decide any questions that
would arise if he were the only defendant.
16                  CAMRETA v. GREENE

                     Opinion of the Court

municipal liability claim against Deschutes County. See
Tr. of Oral Arg. 7; id., at 8. S. G.’s initial complaint
charged that the county has an official policy of unconsti
tutionally subjecting schoolchildren to police interrogation.
See n. 2, supra. Finding no evidence of such a policy (even
assuming that an unlawful seizure had occurred in this
case), the District Court granted summary judgment to
the county, App. to Pet. for Cert. in No. 09–1454, pp. 66–
67, and S. G. did not appeal that ruling, 588 F. 3d, at
1020, n. 4. And although S. G. recently sought to reinstate
her claim against the county, the District Court denied
that motion. 6:05–cv–06047–AA, Docket Entry No. 139 (D
Ore., Jan. 4, 2011). Whatever interest S. G. might have
were her municipal liability claim still pending (an issue
we need not and do not decide), we do not think S. G.’s
dismissed claim against a different defendant involving a
separate legal theory can save this case from mootness.
See Commodity Futures Trading Comm’n v. Board of
Trade of Chicago, 701 F. 2d 653, 656 (CA7 1983) (Posner,
J.) (“[O]ne can never be certain that findings made in a
decision concluding one lawsuit will not some day . . .
control the outcome of another suit. But if that were
enough to avoid mootness, no case would ever be moot”).
   We thus must decide how to dispose of this case. When
a civil suit becomes moot pending appeal, we have the
authority to “direct the entry of such appropriate judg
ment, decree, or order, or require such further proceedings
to be had as may be just under the circumstances.” 28
U. S. C. §2106. Our “established” (though not excep
tionless) practice in this situation is to vacate the judg
ment below. See Munsingwear, 340 U. S., at 39; Alvarez v.
Smith, 558 U. S. ___, ___ (2009) (slip op., at 6). “A party
who seeks review of the merits of an adverse ruling, but
is frustrated by the vagaries of circumstance,” we have
emphasized, “ought not in fairness be forced to acquiesce
in” that ruling. U. S. Bancorp Mortgage Co. v. Bonner
                     Cite as: 563 U. S. ____ (2011)                    17

                          Opinion of the Court

Mall Partnership, 513 U. S. 18, 25 (1994). The equitable
remedy of vacatur ensures that “those who have been
prevented from obtaining the review to which they are
entitled [are] not . . . treated as if there had been a re
view.” Munsingwear, 340 U. S., at 39.10
  S. G. contends that vacatur is inappropriate in the
qualified immunity context because that disposition would
“undermine” the Court of Appeals’ choice to “decide [a]
constitutional questio[n]” to govern future cases. Brief for
Respondent 41–42; Tr. of Oral Arg. 47. Far from counsel
ing against vacatur, S. G.’s argument reveals the necessity
of that procedural course. The point of vacatur is to pre
vent an unreviewable decision “from spawning any legal
consequences,” so that no party is harmed by what we
have called a “preliminary” adjudication. Munsingwear,
340 U. S., at 40–41. As we have just explained, a consti
——————
   10 Our analysis of the proper disposition of this case follows from our

conclusion that government officials who secure a favorable judgment
on immunity grounds may obtain our review of an adverse constitu
tional holding. See supra, at 12. As just noted, Munsingwear justified
vacatur to protect a litigant who had the right to appeal but lost that
opportunity due to happenstance. 340 U. S., at 39, 41. We have there
fore left lower court decisions intact when mootness did not deprive the
appealing party of any review to which he was entitled. See, e.g., U. S.
Bancorp Mortgage Co., 513 U. S., at 25 (holding that the appealing
party had “surrender[ed] his claim to the equitable remedy of vacatur”
by settling the case and thus “voluntarily forfeit[ing] his legal remedy
by the ordinary processes of appeal”); Karcher v. May, 484 U. S. 72, 83
(1987) (holding that vacatur in light of mootness was not warranted
when the losing party declined to file an appeal). So if immunized
officials could not challenge an appellate decision in this Court, we
would choose not to exercise our equitable authority to vacate that
decision, even if the case later became moot. But here, as we have just
explained, the theory that underlies our prior cases applying Munsing
wear is satisfied: Vacatur expunges an adverse decision that would be
reviewable had this case not become moot. See Arizonans, 520 U. S., at
74 (finding vacatur proper because, “when the mooting event occurred,”
the Arizona Attorney General was pursuing his “right to present
argument on appeal”).
18                      CAMRETA v. GREENE

                         Opinion of the Court

tutional ruling in a qualified immunity case is a legally
consequential decision; that is the very reason we think it
appropriate for review even at the behest of a prevailing
party. See supra, at 8–12. When happenstance prevents
that review from occurring, the normal rule should ap
ply: Vacatur then rightly “strips the decision below of its
binding effect,” Deakins v. Monaghan, 484 U. S. 193,
200 (1988), and “clears the path for future relitigation,”
Munsingwear, 340 U. S., at 40.
   In this case, the happenstance of S. G.’s moving across
country and becoming an adult has deprived Camreta of
his appeal rights. Mootness has frustrated his ability to
challenge the Court of Appeals’ ruling that he must obtain
a warrant before interviewing a suspected child abuse
victim at school. We therefore vacate the part of the Ninth
Circuit’s opinion that addressed that issue, and remand
for further proceedings consistent with this opinion.11 See,
e.g., Arave v. Hoffman, 552 U. S. 117, 118–119 (2008) (per
curiam); Selig v. Pediatric Specialty Care, Inc., 551 U. S.
1142 (2007).
                                            It is so ordered.


——————
  11 Our disposition of this case differs slightly from the normal

Munsingwear order vacating the lower court’s judgment and remanding
the case with instructions to dismiss the relevant claim. We leave
untouched the Court of Appeals’ ruling on qualified immunity and its
corresponding dismissal of S. G.’s claim because S. G. chose not to
challenge that ruling. We vacate the Ninth Circuit’s ruling addressing
the merits of the Fourth Amendment issue because, as we have ex
plained, supra, at 11–12, that is the part of the decision that mootness
prevents us from reviewing but that has prospective effects on Cam
reta. See Walling v. James V. Reuter, Inc., 321 U. S. 671, 677 (1944)
(observing that when a suit becomes moot, “this Court . . . may make
such disposition of the whole case as justice may require”). But we
emphasize that this unique disposition follows from the unique posture
of this case and signals no endorsement of deviations from the usual
Munsingwear order in other situations.
                 Cite as: 563 U. S. ____ (2011)            1

                     SCALIA, J., concurring

SUPREME COURT OF THE UNITED STATES
                         _________________

                   Nos. 09–1454 and 09–1478
                         _________________


         BOB CAMRETA, PETITIONER
09–1454                  v.
 SARAH GREENE, PERSONALLY AND AS NEXT FRIEND OF
        S. G., A MINOR, AND K. G., A MINOR

  JAMES ALFORD, DEPUTY SHERIFF, DESCHUTES
        COUNTY, OREGON, PETITIONER
09–1478                   v.
 SARAH GREENE, PERSONALLY AND AS NEXT FRIEND OF
         S. G., A MINOR, AND K. G., A MINOR
ON WRITS OF CERTIORARI TO THE UNITED STATES COURT OF
            APPEALS FOR THE NINTH CIRCUIT
                        [May 26, 2011]

   JUSTICE SCALIA, concurring.
   I join the Court’s opinion, which reasonably applies our
precedents, strange though they may be. The alternative
solution, as JUSTICE KENNEDY suggests, see post, at 13
(dissenting opinion), is to end the extraordinary practice of
ruling upon constitutional questions unnecessarily when
the defendant possesses qualified immunity. See Saucier
v. Katz, 533 U. S. 194 (2001). The parties have not asked
us to adopt that approach, but I would be willing to con
sider it in an appropriate case.
                 Cite as: 563 U. S. ____ (2011)            1

             SOTOMAYOR, J., concurring in judgment

SUPREME COURT OF THE UNITED STATES
                         _________________

                  Nos. 09–1454 and 09–1478
                         _________________


         BOB CAMRETA, PETITIONER
09–1454                  v.
 SARAH GREENE, PERSONALLY AND AS NEXT FRIEND OF
        S. G., A MINOR, AND K. G., A MINOR

  JAMES ALFORD, DEPUTY SHERIFF, DESCHUTES
        COUNTY, OREGON, PETITIONER
09–1478                   v.
 SARAH GREENE, PERSONALLY AND AS NEXT FRIEND OF
         S. G., A MINOR, AND K. G., A MINOR
ON WRITS OF CERTIORARI TO THE UNITED STATES COURT OF
            APPEALS FOR THE NINTH CIRCUIT
                        [May 26, 2011]

  JUSTICE SOTOMAYOR, with whom JUSTICE BREYER joins,
concurring in the judgment.
  I agree with the Court’s conclusion that this case is moot
and that vacatur is the appropriate disposition; unlike the
majority, however, I would go no further. As the exchange
between the majority and JUSTICE KENNEDY demon
strates, the question whether Camreta, as a prevailing
party, can obtain our review of the Ninth Circuit’s consti
tutional ruling is a difficult one. There is no warrant for
reaching this question when there is clearly no longer a
genuine case or controversy between the parties before us.
See Sinochem Int’l Co. v. Malaysia Int’l Shipping Corp.,
549 U. S. 422, 436 (2007) (noting that when a court can
“readily” dispose of a case on one threshold ground, it
should not reach another one that “is difficult to deter
mine”). Indeed, it is improper for us to do so. Cf. U. S.
2                    CAMRETA v. GREENE

              SOTOMAYOR, J., concurring in judgment

Bancorp Mortgage Co. v. Bonner Mall Partnership, 513
U. S. 18, 21 (1994) (“[A] federal court [may not] decide the
merits of a legal question not posed in an Article III case
or controversy”).
  The majority suggests that we must decide whether
Camreta has a “right to appeal” in order to vacate the
judgment below under United States v. Munsingwear, Inc.,
340 U. S. 36 (1950). See ante, at 17, n. 10; see also ante, at
14, n. 8. But that view does not accord with our past
practice. See Arizonans for Official English v. Arizona,
520 U. S. 43, 66, 70, 74–75 (1997) (ordering vacatur of
a district court judgment without “resolv[ing]” our “grave
doubts” about the petitioners’ appellate standing or decid
ing whether the state Attorney General had a right to
intervene as a party, and concluding only that he had
statutory authority to “present argument” on appeal). Nor
is it consistent with the principles underlying our moot
ness jurisprudence. See Walling v. James V. Reuter, Inc.,
321 U. S. 671, 677 (1944) (“If a judgment has become
moot, this Court . . . may make such disposition of the
whole case as justice may require”). In accordance with
our normal procedure for disposing of cases that have
become moot through no fault of the party seeking review,
see Bancorp, 513 U. S., at 22–23; Munsingwear, 340 U. S.,
at 39–40, and n. 2, we should simply vacate the portion of
the Ninth Circuit’s opinion Camreta sought to challenge
and remand with instructions to dismiss, see, e.g., Indiana
State Police Pension Trust v. Chrysler LLC, 556 U. S. ___
(2009) (per curiam).
                 Cite as: 563 U. S. ____ (2011)           1

                    KENNEDY, J., dissenting

SUPREME COURT OF THE UNITED STATES
                         _________________

                  Nos. 09–1454 and 09–1478
                         _________________


         BOB CAMRETA, PETITIONER
09–1454                  v.
 SARAH GREENE, PERSONALLY AND AS NEXT FRIEND OF
        S. G., A MINOR, AND K. G., A MINOR

  JAMES ALFORD, DEPUTY SHERIFF, DESCHUTES
        COUNTY, OREGON, PETITIONER
09–1478                   v.
 SARAH GREENE, PERSONALLY AND AS NEXT FRIEND OF
         S. G., A MINOR, AND K. G., A MINOR
ON WRITS OF CERTIORARI TO THE UNITED STATES COURT OF
            APPEALS FOR THE NINTH CIRCUIT
                        [May 26, 2011]

   JUSTICE KENNEDY, with whom JUSTICE THOMAS joins,
dissenting.
   Today’s decision results from what is emerging as a
rather troubling consequence from the reasoning of our
recent qualified immunity cases. The Court is correct to
note the problem presented when, on the one hand, its
precedents permit or invite courts to rule on the merits of
a constitutional claim even when qualified immunity
disposes of the matter; and, on the other hand, jurisdic
tional principles prevent us from reviewing those invited
rulings. It does seem that clarification is required. In my
view, however, the correct solution is not to override juris
dictional rules that are basic to the functioning of the
Court and to the necessity of avoiding advisory opinions.
Dictum, though not precedent, may have its utility; but it
ought not to be treated as a judgment standing on its own.
2                   CAMRETA v. GREENE

                    KENNEDY, J., dissenting

So, while acknowledging the problem the Court confronts,
my concern with the rule adopted for this case calls for
this respectful dissent.
                               I
   The Court acknowledges our “settled refusal to enter
tain an appeal,” including a petition for certiorari, “by a
party on an issue as to which he prevailed.” Ante, at 8
(internal quotation marks omitted). At the outset, how
ever, it is important to state this rule more fully to show
its foundational character. A party that has already ob
tained the judgment it requested may not seek review to
challenge the reasoning of a judicial decision. As we have
said on many occasions, “This Court reviews judgments,
not statements in opinions.” California v. Rooney, 483
U. S. 307, 311 (1987) (per curiam) (internal quotation
marks omitted); see also Chevron U. S. A. Inc. v. Natural
Resources Defense Council, Inc., 467 U. S. 837, 842, and
n. 8 (1984) (collecting cases). The rule has been noted and
followed since the early years of this Court. “The question
before an appellate Court is, was the judgment correct, not
the ground on which the judgment professes to proceed.”
McClung v. Silliman, 6 Wheat. 598, 603 (1821).
   The rule against hearing appeals or accepting petitions
for certiorari by prevailing parties is related to the Article
III prohibition against issuing advisory opinions. This
principle underlies, for example, the settled rule against
hearing cases involving a disputed judgment based on
grounds of state law. As Justice Jackson explained for the
Court: “[O]ur power is to correct wrong judgments, not to
revise opinions. We are not permitted to render an advi
sory opinion, and if the same judgment would be rendered
by the state court after we corrected its views of federal
laws, our review could amount to nothing more than an
advisory opinion.” Herb v. Pitcairn, 324 U. S. 117, 125–
126 (1945). This point has been repeated with force and
                 Cite as: 563 U. S. ____ (2011)            3

                    KENNEDY, J., dissenting

clarity. See, e.g., Michigan v. Long, 463 U. S. 1032, 1041–
1042 (1983). The “ ‘judicial Power’ is one to render dis
positive judgments,” not advisory opinions. Plaut v.
Spendthrift Farm, Inc., 514 U. S. 211, 219 (1995) (internal
quotation marks omitted).
   The rule against hearing appeals by prevailing parties
applies in countless situations, many involving govern
ment parties. Deficient performance may not yield preju
dice under Strickland v. Washington, 466 U. S. 668 (1984).
A defective warrant may be entitled to good-faith reliance
under United States v. Leon, 468 U. S. 897 (1984). An
unreasonable search may be cured through the inevitable
discovery doctrine of Nix v. Williams, 467 U. S. 431 (1984).
In these and myriad other situations, an error is identi
fied, but that conclusion does not affect the ultimate
judgment entered. In all these contexts, it is established
that the prevailing party may not appeal. This conclusion
holds true even though a statement on the merits can
have adverse consequences for the prevailing party. “The
Court of Appeal’s use of analysis that may have been
adverse to the State’s long-term interests does not allow
the State to claim status as a losing party for purposes of
this Court’s review.” Rooney, supra, at 311.
   The Court nonetheless holds that defendants who pre
vail in the Courts of Appeals based on qualified immunity
may still obtain review in this Court. This point is put in
perspective by the fact that the Court today, in an alto
gether unprecedented disposition, says that it vacates not
a judgment but rather “part of the Ninth Circuit’s opin
ion.” Ante, at 2. The Court’s conclusion is unsettling in its
implications. Even on the Court’s reading of our cases, the
almost invariable rule is that prevailing parties are not
permitted to obtain a writ of certiorari. Cf. Kalka v.
Hawk, 215 F. 3d 90, 96, n. 9 (CADC 2000) (concluding that
the Supreme Court “has apparently never granted the
certiorari petition of a party who prevailed in the appel
4                   CAMRETA v. GREENE

                    KENNEDY, J., dissenting

late court”). After today, however, it will be common for
prevailing parties to seek certiorari based on the Court’s
newfound exception. And that will be so even though the
“admonition” against reviewing mere statements in opin
ions “has special force when the statements raise consti
tutional questions, for it is our settled practice to avoid
the unnecessary decision of such issues.” FCC v. Pacifica
Foundation, 438 U. S. 726, 734 (1978).
   The Court defends its holding with citations to just two
of our cases. Ante, at 6. Neither provides support for the
Court’s result.
   The first case is Electrical Fittings Corp. v. Thomas &
Betts Co., 307 U. S. 241 (1939). There, a plaintiff alleged
the infringement of two patent claims. The District Court
found the plaintiff’s first claim valid but not infringed and
the second claim invalid. Rather than issuing a judgment
“dismissing the bill without more,” the District Court
instead “entered a decree adjudging claim 1 valid” and
“dismissing the bill for failure to prove infringement.” Id.,
at 241–242. The District Court thus issued a formal judg
ment regarding the validity of the first claim. The defen
dant appealed to dispute that claim’s validity. This Court
noted, without qualification, that a party “may not appeal
from a judgment or decree in his favor, for the purpose of
obtaining a review of findings he deems erroneous which
are not necessary to support the decree.” Id., at 242.
“But,” this Court went on to explain, “here the decree itself
purports to adjudge the validity of claim 1, and though
the adjudication was immaterial to the disposition of the
cause, it stands as an adjudication of one of the issues
litigated.” Ibid. In other words, the District Court had
entered an unnecessary legal conclusion into the terms of
the judgment itself, making it possible, for example, that
the decree would have estoppel effect as to an issue whose
resolution was unnecessary to the proper judgment of
dismissal. Electrical Fittings therefore concluded that
                  Cite as: 563 U. S. ____ (2011)            5

                    KENNEDY, J., dissenting

“the petitioners were entitled to have this portion of the
decree eliminated.” Ibid. The sole relief provided was
an order for the “reformation of the decree.” Ibid. That
result accords with, indeed flows from, the settled rule
that this Court reviews only judgments, not statements in
opinions.
   The second case is Deposit Guaranty Nat. Bank v.
Roper, 445 U. S. 326 (1980). In that case plaintiffs at
tempted to bring a class action against a bank. After the
District Court denied class certification, the defendant
tendered to the plaintiffs the maximum value that they
could recover as individuals. Of course, that offer did
not amount to “all that ha[d] been requested in the
complaint”—namely, “relief for the class.” Id., at 341
(Rehnquist, J., concurring). It is therefore no surprise
that the plaintiffs responded with “a counteroffer of judg
ment in which they attempted to reserve the right to
appeal the adverse class certification ruling.” Id., at 329
(opinion of the Court). But that proposal was denied.
“Based on the bank’s offer, the District Court entered
judgment in respondents’ favor, over their objection.” Id.,
at 330. The District Court thus issued a judgment other
than the one the plaintiffs had sought. The would-be class
plaintiffs appealed, and this Court later granted certiorari.
The Court held that appeal was not barred by the prevailing
party rule: “We view the denial of class certification as
an example of a procedural ruling, collateral to the merits
of a litigation, that is appealable after the entry of final
judgment.” Id., at 336. As the Court explained, the plain
tiffs had obtained only a judgment in their individual
capacities. Yet the plaintiffs had “asserted as their per
sonal stake in the appeal their desire to shift to successful
class litigants a portion of those fees and expenses that
have been incurred in this litigation.” Id., at 334, n. 6; see
also id., at 336. Because the purported prevailing parties
were injured by their failure to obtain the class-based
6                   CAMRETA v. GREENE

                    KENNEDY, J., dissenting

judgment they had sought, the Court held there was “ju
risdiction to entertain the appeal only to review the as
serted procedural error, not for the purpose of passing on
the merits.” Ibid. The Court was clear that the District
Court’s denial of class certification had a direct effect on
the judgment: “As in Electrical Fittings,” the purported
prevailing parties “were entitled to have [a] portion of the
District Court’s judgment reviewed.” Ibid.
   Neither Electrical Fittings nor Deposit Guaranty pro
vides support for the rule adopted today. Those decisions
instead held that, in the unusual circumstances presented,
particular parties who at first appeared to have prevailed
below had in fact failed to obtain the judgments they had
sought. This Court therefore had jurisdiction, including of
course jurisdiction under Article III, to provide relief for
the harm caused by the adverse judgments entered below.
The parties seeking appeal in Electrical Fittings and
Deposit Guaranty might be compared with plaintiffs who
have requested $1,000 in relief but obtained only $500.
Such parties have prevailed in part, but have not “re
ceive[d] all that [they] ha[d] sought.” Deposit Guaranty,
supra, at 333. In contrast the Court appears to assume
that the petitioners in the present case are true prevailing
parties. They have obtained from the Court of Appeals the
only formal judgment they requested: denial of respon
dent’s claim for damages.
   The Court points to policy concerns as the basis for its
willingness to hear appeals by prevailing parties. Ante, at
8–10. But those concerns are unwarranted. In only one
dissenting opinion has it been suggested that certiorari
should be granted to reach a merits determination “locked
inside” a favorable qualified immunity ruling. Bunting v.
Mellen, 541 U. S. 1019, 1024 (2004) (SCALIA, J., dissenting
from denial of certiorari). That dissenting opinion was
issued in response to the rule that constitutional issues
should be decided in every case involving qualified immu
                  Cite as: 563 U. S. ____ (2011)            7

                    KENNEDY, J., dissenting

nity. Id., at 1025. Yet that mandated rule of decision has
now been disapproved, so the dissent’s argument is no
longer applicable. See Pearson v. Callahan, 555 U. S. 223
(2009). Indeed, the Court today suggests that it still
would not allow review of the merits even in the case that
provoked the dissent. Unlike petitioner Camreta, the
petitioner in Bunting had left the Government’s employ
before filing a petition for certiorari and so lacked stand
ing to obtain review in this Court. Compare 541 U. S., at
1025, n., with id., at 1021 (Stevens, J., respecting denial of
certiorari), and ante, at 14–15, and n. 9.
   The instant case thus appears to be the first in which
the Court’s new exception to the prevailing party rule
might have been applied. And even here that exception is
neither necessary nor sufficient for the merits to be adju
dicated by this Court. The Fourth Amendment question
decided below is bound to arise again in future cases.
Indeed, the reasoning of the decision below implicates a
number of decisions in other Courts of Appeals. Cf. 588
F. 3d 1011, 1026, n. 11 (CA9 2009) (collecting cases). Yet
today’s decision does not supply the Courts of Appeals
with guidance as to these merits issues. The Court in
stead vacates part of the reasoning of the decision below,
thereby leaving other decisions intact and unreviewed.
The Court thus resolves difficult constitutional issues and
provides an unprecedented answer to “an important ques
tion of judicial policy,” all to no end. Ante, at 7.
   The Court errs in reading Electrical Fittings and Deposit
Guaranty to permit review and, indeed, the provision of
relief disconnected from any judgment. The result is an
erroneous and unbounded exception to an essential princi
ple of judicial restraint. Parties who have obtained all
requested relief may not seek review here.
                             II
  As today’s decision illustrates, our recent qualified im
8                   CAMRETA v. GREENE

                    KENNEDY, J., dissenting

munity cases tend to produce decisions that are in ten
sion with conventional principles of case-or-controversy
adjudication. This Court has given the Courts of Appeals
“permission” to find constitutional violations when order
ing dismissal or summary judgment based on qualified
immunity. Ante, at 9; see Pearson, supra. This invitation,
as the Court is correct to note, was intended to produce
binding constitutional holdings on the merits. Ante, at
10–11. The goal was to make dictum precedent, in order
to hasten the gradual process of constitutional interpreta
tion and alter the behavior of government defendants.
Ibid. The present case brings the difficulties of that objec
tive into perspective. In express reliance on the permis
sion granted in Pearson, the Court of Appeals went out of
its way to announce what may be an erroneous interpreta
tion of the Constitution; and, under our case law, the
Ninth Circuit must give that dictum legal effect as prece
dent in future cases.
   In this way unnecessary merits decisions in qualified
immunity cases could come to resemble declaratory judg
ments or injunctions. Indeed the United States as amicus
curiae contends that the merits decision below “has an
effect similar to an injunction or a declaratory judgment
against the government as a whole.” Brief for United
States as Amicus Curiae 13. Today’s opinion adopts that
view, providing as relief the vacatur of “part of the Ninth
Circuit’s opinion”—namely, the part of the opinion that
rules on the constitutional merits. Ante, at 2. For the first
time, obiter dictum is treated not just as precedent for
future cases but as a judgment in its own right.
   The Court of Appeals in this case did not in fact issue a
declaratory judgment or injunction embodying a determi
nation on the merits, and it does not appear that a judg
ment of that kind could have issued. Plaintiffs must
establish standing as to each form of relief they request,
yet the plaintiff in this case had no separate interest in
                 Cite as: 563 U. S. ____ (2011)           9

                    KENNEDY, J., dissenting

obtaining a declaratory judgment. See Los Angeles v.
Lyons, 461 U. S. 95, 103–105 (1983) (citing Ashcroft v.
Mattis, 431 U. S. 171 (1977) (per curiam); Golden v. Zwick
ler, 394 U. S. 103 (1969)); see also MedImmune, Inc. v.
Genentech, Inc., 549 U. S. 118, 127 (2007). There was no
likelihood that S. G., the plaintiff’s daughter, would again
be subjected to interrogation while at school, much less
that she would be interrogated by petitioner-defendant
Camreta, so S. G. would seem to have had no greater
stake in obtaining a declaratory judgment than the plain
tiff in Lyons had in obtaining an injunction. See 461 U. S.,
at 104 (noting the “actual controversy that must exist for a
declaratory judgment to be entered”). Our qualified im
munity cases should not permit plaintiffs in constitutional
cases to make an end-run around established principles of
justiciability. In treating dictum as though it were a
declaratory judgment or an injunction, the Court appears
to approve the issuance of such judgments outside the
bounds of Article III jurisdiction.
   The Court creates an exception to the prevailing party
rule in order to solve the difficulties created by our quali
fied immunity jurisprudence, but the Court’s solution
creates new problems. Sometimes defendants in qualified
immunity cases have no particular interest in disputing
the constitutional merits. Acknowledging as much, the
Court notes that petitioner Alford no longer works for the
government and so “has lost his interest in the Fourth
Amendment ruling.” Ante, at 14, n. 9. In concluding that
Alford lacks Article III standing, the Court suggests that
it would lack jurisdiction to review and perhaps even to
vacate the merits decision of the Court of Appeals if re
spondent had sued only Alford. Ibid.; cf. Arizonans for
Official English v. Arizona, 520 U. S. 43, 72–73 (1997)
(discussing standing to obtain review in this Court as well
as this Court’s jurisdiction to vacate judgments issued
without jurisdiction). That suggestion is disconcerting.
10                   CAMRETA v. GREENE

                     KENNEDY, J., dissenting

Under today’s decision, it appears that the Court’s ability
to review merits determinations in qualified immunity
cases is contingent on the defendant who has been sued.
A defendant who has left the government’s employ or
otherwise lacks an interest in disputing the merits will
be unable to obtain further review. See ante, at 14, n. 9
(discussing Article III limits on relief in this Court); ante,
at 17, n. 10 (discussing limitations on this Court’s equita
ble vacatur authority).
   The Court today avoids this difficulty by concluding that
petitioner Camreta has suffered an Article III injury.
Ante, at 7; cf. ante, at 15, n. 9 (“[W]e do not decide any
questions that would arise if [Alford] were the only defen
dant”). But the Court can reach that conclusion only
because, “as part of his job,” Camreta “regularly engages”
in conduct made unlawful by the reasoning of the Court of
Appeals. Ante, at 7. As discussed below, this conclusion is
doubtful. See infra, at 11–13. In any event the Court’s
standing analysis will be inapplicable in most qualified
immunity cases. Cf. ante, at 6 (asserting that the “Article
III standard often will be met”). When an officer is sued
for taking an extraordinary action, such as using excessive
force during a high-speed car chase, there is little possibil
ity that a constitutional decision on the merits will again
influence that officer’s conduct. The officer, like petitioner
Alford or the petitioner in Bunting, would have no interest
in litigating the merits in the Court of Appeals and, under
the Court’s rule, would seem unable to obtain review of a
merits ruling by petitioning for certiorari. See ante, at 5–
7; ante, at 14, n. 9, ante, at 17, n. 10; see also Lyons, supra,
at 103–105. This problem will arise with great frequency
in qualified immunity cases. Once again, the decision
today allows plaintiffs to obtain binding constitutional
determinations on the merits that lie beyond this Court’s
jurisdiction to review. The Court thus fails to solve the
problem it identifies.
                 Cite as: 563 U. S. ____ (2011)          11

                    KENNEDY, J., dissenting

                               III
   It is most doubtful that Article III permits appeals by
any officer to whom the reasoning of a judicial decision
might be applied in a later suit. Yet that appears to be
the implication of the Court’s holding. The favorable judg
ment of the Court of Appeals did not in itself cause peti
tioner Camreta to suffer an Article III injury entitling him
to appeal. Cf. supra, at 1–7 (discussing Electrical Fittings
and Deposit Guaranty); ASARCO Inc. v. Kadish, 490 U. S.
605, 619 (1989) (finding an Article III controversy where
petitioner challenged “a final judgment altering tangible
legal rights”). On the contrary, Camreta has been injured
by the decision below to no greater extent than have hun
dreds of other government officers who might argue that
they too have been affected by the unnecessary statements
made by the Court of Appeals. The Court notes as a limit
on its authority to entertain appeals from prevailing par
ties certain statutory directives, directives that can be
interpreted or shaped to allow expanded powers of review.
Ante, at 4. But even if Congress were to give explicit
permission for certiorari petitions to be filed by “any per
son” instead of by “any party,” 28 U. S. C. §1254(1), the
constitutional definition of a case or controversy would
still constrain this Court’s jurisdiction.
   The Court’s analysis appears to rest on the premise that
the reasoning of the decision below in itself causes Cam
reta injury. Until today, however, precedential reasoning
of general applicability divorced from a particular adverse
judgment was not thought to yield “standing to appeal.”
Parr v. United States, 351 U. S. 513, 516, 517 (1956) (opin
ion for the Court by Harlan, J.). That is why “[o]nly one
injured by the judgment sought to be reviewed can ap
peal.” Id., at 516; see also supra, at 1–6; e.g., Chathas v.
Local 134 IBEW, 233 F. 3d 508, 512 (CA7 2000) (Posner,
J.) (“Adverse dicta are not appealable rulings. They can
cause harm, but not the sort of harm that the courts . . .
12                  CAMRETA v. GREENE

                    KENNEDY, J., dissenting

deem to create a genuine controversy within the meaning
of Article III of the Constitution. Judgments are appeal
able; opinions are not” (citations omitted)); Sea-Land
Serv., Inc. v. Department of Transp., 137 F. 3d 640, 648
(CADC 1998) (Williams, J.) (“[M]ere precedential effect
within an agency is not, alone, enough to create Article III
standing, no matter how foreseeable the future litigation”
(citing Radiofone, Inc. v. FCC, 759 F. 2d 936, 938 (CADC
1985) (opinion of Scalia, J.))); id., at 939 (explaining that
standing must “arise from the particular activity which
the agency adjudication has approved . . . and not from the
mere precedential effect of the agency’s rationale in later
adjudications”); Oxford Shipping Co., v. New Hampshire
Trading Corp., 697 F. 2d 1, 7 (CA1 1982) (Breyer, J.)
(“Since the judgment appealed from was in [a party’s]
favor, and since the statement made was in no sense
necessary to that judgment, the statement was dictum.
There is no known basis for an appeal from a dictum”). It
is revealing that the Court creates an exception to the
prevailing party rule while making clear that the Courts
of Appeals are not to follow suit, in any context. See ante,
at 13–14.
   The conclusion that precedent of general applicability
cannot in itself create standing to sue or appeal flows from
basic principles. Camreta’s asserted injury is caused not
by the Court of Appeals or by respondent but rather by
“the independent action of some third party not before the
court”—that is, by the still-unidentified private plaintiffs
whose lawsuits Camreta hopes to avoid. Lujan v. Defend
ers of Wildlife, 504 U. S. 555, 560–561 (1992) (internal
quotation marks omitted).         This circumstance distin
guishes the present case from requests for declaratory or
injunctive relief filed against officeholders who threaten
legal enforcement. An inert rule of law does not cause
particular, concrete injury; only the specific threat of its
enforcement can do so. That is why the proper defendant
                 Cite as: 563 U. S. ____ (2011)          13

                   KENNEDY, J., dissenting

in a suit for prospective relief is the party prepared to
enforce the relevant legal rule against the plaintiff. See
MedImmune, Inc., 549 U. S., at 127 (explaining that de
claratory relief requires a controversy “between parties
having adverse legal interests, of sufficient immediacy and
reality” (internal quotation marks omitted)); Babbitt v.
Farm Workers, 442 U. S. 289, 298–299 (1979) (“A plaintiff
who challenges a statute must demonstrate a realistic
danger of sustaining a direct injury as a result of the
statute’s operation or enforcement”). Without an adverse
judgment from which to appeal, Camreta has in effect filed
a new declaratory judgment action in this Court against
the Court of Appeals. This is no more consistent with
Article III than filing a declaratory judgment action
against this Court for its issuance of an adverse precedent
or against Congress in response to its enactment of an
unconstitutional law.
                             IV
   If today’s decision proves to be more than an isolated
anomaly, the Court might find it necessary to reconsider
its special permission that the Courts of Appeals may
issue unnecessary merits determinations in qualified im
munity cases with binding precedential effect.
   Other dynamics permit the law of the Constitution to be
elaborated within the conventional framework of a case or
controversy. “[T]he development of constitutional law is
by no means entirely dependent on cases in which the
defendant may seek qualified immunity.” Pearson, 555
U. S., at 242–243. For example, qualified immunity does
not bar Fourth and Fifth Amendment suppression chal
lenges. See, e.g., Kentucky v. King, ante, p. ___. Nor does
it prevent invocation of the Constitution as a defense
against criminal prosecution, civil suit, or cruel and un
usual punishment. See, e.g., Snyder v. Phelps, 562 U. S.
___ (2011); Graham v. Florida, 560 U. S. ___ (2010); Law
14                  CAMRETA v. GREENE

                    KENNEDY, J., dissenting

rence v. Texas, 539 U. S. 558 (2003). Nor is qualified
immunity available in constitutional suits against munici
palities—as this very case illustrates. Ante, at 15–16.
Our cases make clear, moreover, that “officials can still be
on notice that their conduct violates established law even
in novel factual circumstances.” Hope v. Pelzer, 536 U. S.
730, 741 (2002). That rule permits clearly established
violations to be found when extreme though unheard-of
actions violate the Constitution. See, e.g., ibid. Further
more, constitutional plaintiffs may seek declaratory or
injunctive relief pursuant to standard principles of justi
ciability. Those plaintiffs do not need Pearson’s special
rule.    See, e.g., Citizens United v. Federal Election
Comm’n, 558 U. S. ___ (2010); McDonald v. Chicago, 561
U. S. ___ (2010). In any event, some incremental advance
in the law occurs even when clearly established violations
are found. It is an inevitable aspect of judicial decision
making that the resolution of one legal question or factual
dispute casts light on the next.
   It would be preferable at least to explore refinements to
our qualified immunity jurisprudence before altering basic
principles of jurisdiction. For instance, the objectives of
qualified immunity might be satisfied if there were no bar
to reaching the merits and issuing judgment when re
quested damages are nominal and substantial attorney’s
fees are waived or not allowed. Cf. Farrar v. Hobby, 506
U. S. 103, 112–115 (1992) (discussing unavailability of
attorney’s fees where nominal damages are only relief);
Hewitt v. Helms, 482 U. S. 755, 761–763 (1987); Harlow
v. Fitzgerald, 457 U. S. 800, 819, n. 34 (1982); Carey v.
Piphus, 435 U. S. 247, 266 (1978) (discussing the propriety
of providing nominal damages as relief).
   The desire to resolve more constitutional questions
ought not lead to altering our jurisdictional rules. That is
the precise object that our legal tradition tells us we
should resist. Haste to resolve constitutional issues has
                 Cite as: 563 U. S. ____ (2011)           15

                    KENNEDY, J., dissenting

never been thought advisable. We instead have encour
aged the Courts of Appeals to follow “that older, wiser
judicial counsel not to pass on questions of constitutional
ity . . . unless such adjudication is unavoidable.” Scott v.
Harris, 550 U. S. 372, 388 (2007) (BREYER, J., concurring)
(internal quotation marks omitted); see generally Ash
wander v. TVA, 297 U. S. 288, 347 (1936) (Brandeis, J.,
concurring). Experience teaches that there is no persua
sive reason to reverse normal principles of judicial review
in qualified immunity cases. Compare, e.g., Pearson,
supra, at 236, and Siegert v. Gilley, 500 U. S. 226, 235
(1991) (KENNEDY, J., concurring in judgment) (“[I]t seems
to reverse the usual ordering of issues to tell the trial and
appellate courts that they should resolve the constitu
tional question first”), with id., at 232 (opinion of the
Court), and Saucier v. Katz, 533 U. S. 194, 201 (2001). Yet
this Court’s “puzzling misadventure in constitutional
dictum” still has not come to an end. Leval, Judging
Under the Constitution: Dicta About Dicta, 81 N. Y. U.
L. Rev. 1249, 1275 (2006).
   There will be instances where courts discuss the merits
in qualified immunity cases. It is sometimes a better
analytic approach and a preferred allocation of judicial
time and resources to dismiss a claim on the merits rather
than to dismiss based on qualified immunity. And “[i]t
often may be difficult to decide whether a right is clearly
established without deciding precisely what the existing
constitutional right happens to be.” Pearson, supra, at 236
(internal quotation marks omitted). This Court should not
superintend the judicial decisionmaking process in quali
fied immunity cases under special rules, lest it make the
judicial process more complex for civil rights suits than for
other litigation. It follows, however, that the Court should
provide no special permission to reach the merits. If
qualified immunity cases were treated like other cases
raising constitutional questions, settled principles of con
16                  CAMRETA v. GREENE

                    KENNEDY, J., dissenting

stitutional avoidance would apply. So would conven-
tional rules regarding dictum and holding. Judicial obser
vations made in the course of explaining a case might give
important instruction and be relevant when assessing a
later claim of qualified immunity. Cf. Wilkinson v. Rus
sell, 182 F. 3d 89, 112, and n. 3 (CA2 1999) (Calabresi, J.,
concurring). But as dicta those remarks would not estab
lish law and would not qualify as binding precedent. See
Seminole Tribe of Fla. v. Florida, 517 U. S. 44, 67 (1996).
                        *     *    *
  The distance our qualified immunity jurisprudence has
taken us from foundational principles is made all the more
apparent by today’s decision. The Court must construe
two of its precedents in so broad a manner that they are
taken out of their proper and logical confines. To vacate
the reasoning of the decision below, the Court accepts that
obiter dictum is not just binding precedent but a judgment
susceptible to plenary review. I would dismiss this case
and note that our jurisdictional rule against hearing ap
peals by prevailing parties precludes petitioners’ attempt
to obtain review of judicial reasoning disconnected from a
judgment.